DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2001/0016413) in view of Jain (2012/0280208) and Datta et al. (8,183,556) OR over Jain (2012/0280208) in view of Lee et al. (2001/0016413).
Regarding claim 1, Lee et al. teach in figure 10 and related text a semiconductor device, comprising: 
a plurality of gates 202 above a semiconductor region S; 
an insulating material 210 above the gates; and 
a plurality of first conductive vias 214 extending through the insulating material and in conductive contact with corresponding ones of the plurality of gates 202; 

a second doped region (another 208) in the semiconductor region S, 
wherein the plurality of gates are above a portion of the semiconductor region that is between the first doped region and the second doped region.
Lee et al. do not teach forming a quantum well stack region in the semiconductor region.
Jain teaches in figure 3C and related text forming a quantum well stack region 27, 28 in a semiconductor region 14.
Datta et al. teach in figure 1A and related text forming a quantum well stack region 119, 121, 122 in a semiconductor region.
Lee et al., Datta et al. and Jain are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a quantum well stack region in the semiconductor region, as taught by Datta et al. and Jain, in Lee et al.’s device in order to improve the device characteristics as it is well known in the art that transistors comprising quantum well stack regions exhibit superior characteristics to tranaistors which comprise conventional semiconductor regions.


In the alternative, regarding claim 1, Jain teaches in figure 3C and related text a quantum dot device, comprising: 
a gate 22 (see figure 3b) above a quantum well stack region 27, 28; and 
a first conductive via 23 (see figure 3b) in conductive contact with the corresponding gate 22; 
a first doped region 15 in the quantum well stack region; and 
a second doped region 16 in the quantum well stack region, 
wherein the gate is above a portion of the quantum well stack region that is between the first doped region and the second doped region.
Jain does not teach using plurality of gates and an insulating material above the gates and a plurality of first conductive vias extending through the insulating material and in conductive contact with corresponding ones of the plurality of gates.
Lee et al. teach in figure 10 and related text using plurality of gates 202 and an insulating material 210 above the gates and a plurality of first conductive vias 214 extending through the insulating material and in conductive contact with corresponding ones of the plurality of gates.
Lee et al. and Jain are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jain because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use plurality of gates and an insulating material above the gates and a plurality of first conductive vias extending through the insulating material and in conductive contact with corresponding ones of the plurality of gates, as 

Regarding claims 2-4, Lee et al. teach in paragraph [0022] that the first conductive vias includes a superconducting material and wherein the superconducting material includes tin and aluminum.  Therefore, the modified device of Lee et al. and the modified device of Jain comprise first conductive vias includes a superconducting material and wherein the superconducting material includes tin and aluminum.  

Regarding claim 5, the modified device of Lee et al. and the modified device of Jain comprise the insulating material being an oxide material.

Regarding claim 6, Lee et al. teach in figure 10 and related text that a second conductive via 214 in conductive contact with the first doped region 208, and a third conductive via (another 214 region) in conductive contact with the second doped region (another 208 region).  Therefore, the modified device of Lee et al. and the modified device of Jain comprise a second conductive via in conductive contact with the first doped region, and a third conductive via in conductive contact with the second doped region.

Regarding claim 8, Lee et al. teach in figure 10 and related text that adjacent ones of the plurality of gates are spaced apart by spacer material 206.  Therefore, the modified .


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2001/0016413), Jain (2012/0280208) and Datta et al. (8,183,556) OR over Jain (2012/0280208), Lee et al. (2001/0016413), as applied to the claims above, and further in view Rachmady et al. (8,575,653).
Regarding claim 9, the modified device of Lee et al. and the modified device of Jain teach substantially the entire claimed structure, as applied to claim 1 above, except including the quantum well stack region in a fin extending away from a base.
Rachmady et al. teach in figure 6 and related text that the quantum well stack region GE QW is included in a fin extending away from a base.
Jain, Lee et al., Datta et al. and Rachmady et al. are analogous art because they are directed to quantum well devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the modified device of Lee et al. and the modified device of Jain because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include the quantum well stack region in a fin extending away from a base, as taught by Rachmady et al., in prior art’s devices in order to more provide more accurate dimensions to the devices.



Regarding claim 11, the modified device of Lee et al. and the modified device of include an insulating material (see intermediate layer and High-k layer of Rachmady et al.,) between the first and second fins.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2001/0016413), Jain (2012/0280208) and Datta et al. (8,183,556) OR over Jain (2012/0280208), Lee et al. (2001/0016413), as applied to claim 1 above, and further in view Beasor et al. (9,330,971).
Regarding claim 26, the modified device of Lee et al. and the modified device of Jain teach substantially the entire claimed structure, as applied to the claims above, including the gates are first gates (see figure 10 of Lee et al.), the quantum well stack region is a first quantum well stack region (see figure 3C of Jain).

Beasor et al. teach in figure 6 and related text the gates are first gates 22, the semiconductor region is a first semiconductor region 16, and the semiconductor device further includes: a plurality of second gates (another ones of elements 22) above a second semiconductor region 18, wherein the second gates (another ones of elements 22) do not extend above the first semiconductor region 16; an insulating material 44, 46 above the second gates (another ones of elements 22); and a plurality of second conductive vias 58 extending through the insulating material 44, 46 and in conductive contact with corresponding ones of the plurality of second gates.
Jain, Lee et al., Datta et al. and Beasor et al. are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the modified device of Lee et al. and the modified device of Jain because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include a plurality of second gates above a second quantum well stack region, wherein the second gates do not extend above the first quantum well stack region; an insulating material above the second gates; and a plurality of second conductive vias extending through the insulating material and in .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
3/6/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800